DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S COMMENT
In view of the appeal brief filed on 11/23/2020, PROSECUTION IS HEREBY REOPENED.   A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Randy Braegger on 3/08/2021.

Claim 1 is amended as follows: 
1. (Currently Amended) A mold cleaning system comprising: 
a laser oscillator; 
a laser head configured to irradiate a molding surface of a mold with a laser beam supplied from the laser oscillator; 
an arm configured to move the laser head freely in three dimensions; 

a database in which an identification mark assigned to each mold to be cleaned to identify the mold, and shape data of 
a mark detector configured to detect the identification mark; and a camera configured to obtain image data of the molding surface; wherein 
the shape data of 
the mold cleaning system is configured to determine a cleaning state of the molding surface on the basis of the image data obtained by the camera, store the determined cleaning state and position information of the molding surface in the control device, and, for positions on the molding surface in which the determined cleaning state does not satisfy a preset standard, perform cleaning again by irradiating with the laser beam from the laser head.

Claim 9 is canceled as follows:
9. (Canceled)




Allowable Subject Matter
Claims 1, 3-5, and 10 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Although Soska (US Pat. No. 6369353), in view of Ozasa (JP 2003-112136), hereinafter referred to as Ozasa, and Kim et al. (US PG Pub. 20130200914) teach aspects of the applicants invention, as described below, the prior art does not teach or reasonably suggest the combination of limitations of the amended independent claim 1.  Particularly the prior art does not disclose the limitation of a mold cleaning system comprising a database in which “shape data of the molding surface” are stored. 
Regarding Claim 1, the prior art of Soska (US Pat. No. 6369353) does disclose a mold cleaning system comprising: a laser oscillator (Fig. 3, item 18, laser); a laser head (20, output end) configured to irradiate a molding surface of a mold with a laser beam supplied from the laser oscillator; an arm (16) configured to move the laser head freely in three dimensions; a control device (46, controller) configured to control motion of the arm; a database (Col. 6, lines 36-47 describes a programmable controller, computer, or PLC, which can move the arm though a plurality of movements; such a program in a computer ,for example, requires data and a storage means to access the data [i.e. database]); shape data for the molding surface of the mold (Col. 6, lines 36-39; program moves the arm through a plurality of different sets of movements [i.e. sets of movements forming a shape based on program data] Note: Shape data is being interpreted by the examiner as data pertaining to a shape); and wherein by controlling the motion of the arm on the basis of the obtained shape data (Col. 6, lines 36-39), the 
Soska is silent on wherein an identification mark assigned to each said mold to be cleaned to identify said mold; and a camera configured to obtain image data of said molding surface; and said shape data for said molding surface of said mold to which the identification mark is assigned are stored in advance in association with each other; and a mark detector configured to detect the identification mark; said shape data for said molding surface of said mold stored in said database is obtained on the basis of the identification mark assigned to the mold and detected by the mark detector when said mold is cleaned and said mold cleaning system is configured to determine a cleaning state of the molding surface on the basis of the image data obtained by the camera, store the determined cleaning state and position information of said molding surface in said control device, and, for positions on the molding surface in which the determined cleaning state does not satisfy a preset standard, perform cleaning again by irradiating with said laser beam from said laser head.
Ozasa (JP 2003-112136) teaches wherein an identification mark assigned to each item to be cleaned (see bar code plate in abstract) to identify item data for which the identification mark is assigned are stored in advance in association with each other (Page 3, Para. [0011], describes a storing material/name, history, and controlling means for washing based on reading bar code); and a mark detector configured to detect the identification mark (Page 4, Para. [0012], describes a reading means); wherein the data for the item is stored in the database is obtained on the basis of the identification mark assigned to the item and detected by the mark detector when the item is cleaned (Page 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soska to incorporate the teachings of Ozasa to include an identification mark linked to stored data to a mold cleaning system. Doing so reduces the cost of personnel by automating cleaning steps, as taught by Ozasa (page 2, Para. [0005]).
Kim (US PG Pub. 20130200914) teaches wherein a camera is configured to obtain image data of said molding surface (fig. 2, 177, camera, with Kim teaching a camera scanning a surface to be cleaned [which is analogous to the surface cleaning of Soska] to obtain image data as discussed in para. [0005]), said mold cleaning system is configured to determine a cleaning state of said molding surface on the basis of the image data obtained by the camera (Fig. 8, items S130, S140, S150, and described in Para. [0004]), store the determined cleaning state and position information of said molding surface in said control device (Fig. 8, S160 and S170), and, for positions on said molding surface in which the determined cleaning state does not satisfy a preset standard, perform cleaning again by irradiating with the laser beam from the laser head (Fig. 10D, S337, described in Para. [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Soska in view of Ozasa to incorporate the teachings of Kim to include a camera to collect image data on the cleanliness of an item. Doing so is the use of known technique (Kim’s camera used to scan an image for determining the cleaning state of the surface and determine if 
So, none of the references of record discloses or suggest, either alone or in combination, the combination wherein a mold cleaning system comprising a database in which “shape data of the molding surface” are stored.  For these reasons, claim 1 is found allowable, and claims 3-5 and 10 are allowed based on their dependence on claim 1.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed in the 11/23/2020 Appeal Brief with respect to claim limitation “shape data of the molding surface” (see page 11 and 12 of Appeal Brief) has been considered and to the extent possible has been addressed in the Allowable Subject Matter section above.  Please note that the Examiner’s Amendment above changed the claim 1 limitation to “shape data of the molding surface”, and that prior claim sets (claim sets 3/26/2020 and prior) had claim 1 limitation wording read “shape data for the molding surface” and never used the wording “shape data of the molding In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the Applicant’s argument that the examiner’s argument means Soska controls the motion of the arm on the basis of the motion of the arm, and this does not make sense (see page 13).  The rejection wording states Soska’s Laser arm movement’s forms shapes, and a program directs these movements based on data.  So data does direct the arm movement in Soska.  The examiner believes the confusion may be due to the terminology of “shape data”.  Soska does not use the terminology of “shape data”, but since this data is used to move the arm of Soska and these movements make shapes, the examiner interpreting this data as “shape data”.  In other words the arm movements making shapes are basis for examiner interpreting program data which moves the arm as “shape data”.  The examiner does not mean to argue that “Soska controls the motion of the arm on the basis of the motion of the arm”.
Regarding the Applicant’s argument that Soska’s movements are in no way associated with the particular item being cleaned, and so there is no need to associate Soska with any identification mark for cleaning of Ozasa.  The examiner disagrees as Soska’s movements are associated with particular items of different shapes and sizes as described in Soska Col. 6, lines 39-41, which discusses the controller programs allowing the cleaning device to be used with various shapes and sizes of molds.

Regarding the Applicant’s argument that Soska’s device provides a means to sufficiently ensure ablation of material, thus there is no motivation to combine with Kim for a camera configured to obtain image data and determine the cleaning state (see page 14).  The Examiner argues that a PHOSITA would be motivated to combine as it is known that automated processes are not perfect cleaning devices, and that the combination of Soska and Kim is beneficial as it provides confirmation that cleaning is complete or repeats cleaning to help ensure the desired cleanliness is achieved.
Regarding the Applicant’s argument that Kim is for cleaning needles and that neither Kim nor Soska suggest obtaining image data of a molding surface as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner holds that the rejection combines Soska’s teaching of mold surface cleaning with Kim’s generic teaching of a camera to collect image data on item cleanliness to teach the claim limitation.  In other words, Kim’s laser cleaning technique of image collection to verify cleanliness is generically applied to improve Soska’s mold surface laser cleaning device, and it is this combination of the two that teaches the claim limitation of obtaining image data of a molding surface as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761